Case: 12-13449   Date Filed: 04/23/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13449
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:11-cv-00481-UA-SPC


VANESSA SHAW,

                                                            Plaintiff-Appellant.


                                  versus



UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 23, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.


PER CURIAM:
              Case: 12-13449     Date Filed: 04/23/2013    Page: 2 of 3


      The District Court denied Vanessa Shaw’s petition to quash an Internal

Revenue Service (“IRS”) summons served on Bank of America on the ground that

it lacked subject matter jurisdiction over the petition because the Government had

not waived its sovereign immunity. Shaw, proceeding pro se, now appeals the

ruling, arguing that the court erred in denying her petition and that she was entitled

to a hearing regarding the IRS officer’s authority to issue the summons and the

validity of the tax assessments against her. We affirm.

      We review questions of subject matter jurisdiction de novo. Palmer v.

Braun, 376 F.3d 1254, 1257 (11th Cir. 2004). Under principles of sovereign

immunity, the government is immune from suit unless it consents to be sued.

Mutual Assurance, Inc. v. United States, 56 F.3d 1353, 1355 (11th Cir.

1995). The terms of the consent to be sued define the court's jurisdiction to

entertain a suit. Id. Under 26 U.S.C. § 7609(b)(2)(A), the government

allows a person who is entitled to notice of a summons under subsection (a)

to bring an action to quash the summons. 26 U.S.C. § 7609(b)(2)(A).

Where the summons is issued in aid of collection of an assessment made or

judgment rendered against the person with respect to whose liability the

summons is issued, that person is not entitled to notice. 26 U.S.C. §

7609(c)(2)(D)(i).




                                          2
              Case: 12-13449     Date Filed: 04/23/2013   Page: 3 of 3


      We agree with the District Court that it lacked subject matter jurisdiction to

entertain Shaw’s petition to quash the IRS summons. Because the IRS officer

issued a summons on Bank of America for the purpose of aiding in the collection

of her assessed tax liabilities, Shaw was not entitled to notice of the summons, and

therefore, the Government did not waive sovereign immunity under 26 U.S.C.

§ 7609(b)(2)(A) with respect to her petition to quash the summons. See 26 U.S.C.

§§ 7609(b)(2)(A), (c)(2)(D)(i). In sum, the court lacked subject matter jurisdiction

over the petition to quash the summons. See Mutual Assurance, 56 F.3d at 1355.

Because the court lacked jurisdiction, it did not abuse its discretion in deny Shaw a

hearing.

      AFFIRMED.




                                          3